FILE COPY



                                            BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                           No. 07-13-00184-CV

                                          Reidie James Jackson

                                                     v.

                                             David Ellis, et al

                 (No. 101260-C IN 251ST DISTRICT COURT OF POTTER COUNTY)


Type of Fee                     Charges      Paid          By
Supreme Court chapter 51 fee    $50.00       INDIGENT      Reidie Jackson
Indigent                        $25.00       INDIGENT      Reidie Jackson
Filing                          $100.00      INDIGENT      Reidie Jackson




Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $175.00

                               Court costs in this cause shall be paid as per
                                   the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                  IN TESTIMONY WHEREOF, witness my hand
                                                  and the Seal of the COURT OF APPEALS for the
                                                  Seventh District of Texas on August 24, 2015.


                                                  Vivian Long
                                                  VIVIAN LONG, CLERK